Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the preliminary amendment filed on 06/11/2020. 
	Claims 1-15 are pending.
	Claims 1-12 are amended. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been received. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2020 is in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 4, 6-8, 10 and 12-15 are objected to because of the following informalities: These claims are in improper form due to the hyphens used to set out the claim limitations; these hyphens should be removed. Appropriate correction is required.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 15 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. 
Specifically, claims 13 and 15 are directed to a computer program product (software per se) which is non-statutory subject matter. See MPEP 2106.3(I) regarding the four categories of statutory subject matter. Accordingly claims 13 and 15 are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sehgal (Pub. No. US 2014/0266713 A1).

	Regarding claim 1, Sehgal teaches a system of medical devices, the system comprising: a medical device data management system (Sehgal Fig. 1, application server(s) 115 is part of the medical device data management system & ¶¶ [0047]-[0048], application server receives alerts regarding medical device); a plurality of medical devices communicatively connected to the medical device data management system (Sehgal Fig. 1, medical devices 140 are connected to application server(s) 115 via network 105 & ¶ [0034]); each medical device being operable to analyze one or more samples of biological material (Sehgal ¶ [0034], medical devices analyze biological material – “the medical device 140 can comprise a bedside vital signs monitor that is connected to other medical devices 140, namely a wireless pulse oximeter and to a wired blood pressure monitor”); and to communicate information about an operational state of the medical device to the medical device data management system (Sehgal Figs. 1 & 2 and ¶¶ [0040]-[0041], sensors monitor components of medical device and transmit parameters regarding the components to the application server 115 for predictive maintenance; see also paragraph [0043], “if component 205A corresponds to a plunger in a syringe, and sensor 210A measures how many times the plunger in the syringe moves, then the corresponding maintenance threshold value can indicate the maximum number of times that the plunger can move before the syringe should be serviced or replaced. In another example, if component 205B corresponds to a motor in an infusion pump, and sensor 210B measures the distance that the motor turns to pump medication, then the corresponding maintenance threshold value can indicate the maximum distance that the motor can turn before motor service should be performed.”); a plurality of portable electronic devices, each operable to be carried by an operator, each portable electronic device communicatively connectable to the medical device data management system (Sehgal Fig. 1, clients 120 and MCD 130 & ¶ [0048], clients and MCD are carried by an operator; see also ¶ [0030], “clients 120 include, but are not limited to, desktop computers, laptop computers, tablets [portable devices]…”) and configured to receive, from the medical device data management system, information indicative of an operational state of respective medical devices (Sehgal Fig. 1, clients 120 and MCD 130 & ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system.”); and to display the received information in respect of one or more selected ones of the medical devices (Sehgal Fig. 1, clients 120 and MCD 130 & ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system. The notification system can be configured to push the alert to a pre-determined subset of clients 120 and MCD 130 or all of these devices depending on the criticality of the alert. Pushing an alert through a notification system allows an operator using clients 120 and/or MCD 130 to remotely view the alert on his/her device without requiring the user to be at medical device 140”).

Regarding claim 2 Sehgal teaches the system according to claim 1. Sehgal furthermore teaches wherein the information about an operational state received by the portable electronic device from the medical device data management system includes an availability prediction (Sehgal ¶ [0046], the alerts provide an estimate of when maintenance is needed [availability prediction] – “alerts can also provide an estimate of when maintenance will be needed for the component. This estimate can be based on component usage patterns that can be derived from measured parameter values 320.”; see also ¶ [0048] about pushing alerts to clients and MCD).
Regarding claim 3 Sehgal teaches the system according to claim 2. Sehgal furthermore teaches wherein each medical device is configured to communicate an availability prediction to the medical device data management system (Sehgal ¶ [0046], medical device determines when maintenance will be needed; see also ¶ [0047], “medical device can also transmit the alert when it is generated across network 105 to application server 115”.

Regarding claim 4 Sehgal teaches the system according to claim 2. Sehgal furthermore teaches wherein the medical device data management system is configured to: obtain usage data associated with at least a subset of medical devices, the usage data being indicative of a frequency of use of each of said subset of medical devices; and determine the availability prediction based at least in part on the obtained usage data (Sehgal [0035], “The data generated by the medical devices 140 can be communicated to other medical devices 140, the servers 110 and 115”; see also ¶ [0039], “The parameters measured by sensors 210A, 210B, and 210C can be related to the functionality and/or use of the component 205A, 205B, and 205C”; see also ¶ [0041], regarding pushing sensor data from medical device to application server; see also ¶ [0050], “application server 115 can determine the frequency for which maintenance is required for medical devices in each hospital department”). 

Regarding claim 12, Sehgal teaches a system comprising: a plurality of medical devices (Sehgal Fig. 1, Medical Devices 140); a plurality of portable electronic devices (Sehgal Fig. 1, clients 120); a medical device data management system wherein the medical device data management system is communicatively connectable to a plurality of medical devices (Sehgal System of Fig. 1, application servers 115, data storage 125, etc.), each medical device being operable to analyze one or more samples of biological material (Sehgal ¶ [0034], medical devices analyze biological material – “the medical device 140 can comprise a bedside vital signs monitor that is connected to other medical devices 140, namely a wireless pulse oximeter and to a wired blood pressure monitor”); and to a plurality of portable electronic devices, each configured to receive, from the medical device data management system, information indicative of an operational state of one or more selected ones of the medical devices and to display the received information (Sehgal Fig. 1, clients 120 and MCD 130 & ¶ [0048], clients and MCD are carried by an operator; see also ¶ [0030], “clients 120 include, but are not limited to, desktop computers, laptop computers, tablets [portable devices]…”; ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system.”); wherein the medical device data management system is configured to: receive information about operational states of respective ones of the medical devices (Sehgal Figs. 1 & 2 and ¶¶ [0040]-[0041], sensors monitor components of medical device and transmit parameters regarding the components to the application server 115 for predictive maintenance; see also paragraph [0043], “if component 205A corresponds to a plunger in a syringe, and sensor 210A measures how many times the plunger in the syringe moves, then the corresponding maintenance threshold value can indicate the maximum number of times that the plunger can move before the syringe should be serviced or replaced. In another example, if component 205B corresponds to a motor in an infusion pump, and sensor 210B measures the distance that the motor turns to pump medication, then the corresponding maintenance threshold value can indicate the maximum distance that the motor can turn before motor service should be performed.”); communicate information indicative of an operational state of one or more selected ones of the medical devices to a selected one of the portable electronic devices (Sehgal Fig. 1, clients 120 and MCD 130 & ¶ [0048], clients and MCD are carried by an operator; see also ¶ [0030], “clients 120 include, but are not limited to, desktop computers, laptop computers, tablets [portable devices]…”; ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system.”).

Sehgal teaches all the limitations of claims 13-15 as asserted above with regard to claims 1 and 12. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Sehgal (Pub. No. US 2014/0266713 A1) in view of Parkland (WO 2015/157570 A1).

Regarding claim 5 Sehgal teaches the system according to claim 2. 
Sehgal furthermore teaches wherein one or more of the portable electronic devices are configured to transmit information, to the medical device data management system (Sehgal Fig. 1 & ¶ [0035], client devices 120 can initiate data and push it to medical devices and storage); wherein the medical device data management system is configured to determine the availability prediction based at least in part on the information received from the medical devices (Sehgal Figs. 1 & 2 and ¶¶ [0040]-[0041], sensors monitor components of medical device and transmit parameters regarding the components to the application server 115 for predictive maintenance; see also paragraph [0043], “if component 205A corresponds to a plunger in a syringe, and sensor 210A measures how many times the plunger in the syringe moves, then the corresponding maintenance threshold value can indicate the maximum number of times that the plunger can move before the syringe should be serviced or replaced. In another example, if component 205B corresponds to a motor in an infusion pump, and sensor 210B measures the distance that the motor turns to pump medication, then the corresponding maintenance threshold value can indicate the maximum distance that the motor can turn before motor service should be performed.”)
Sehgal does not explicitly teach provide an indication of an intended measurement to be taken on a biological sample by an operator associated with the portable electronic device; and wherein the medical device data management system is configured to determine the availability prediction based at least in part on the information received from the medical devices and on the indications received from the one or more portable electronic devices.
However, Parkland teaches transmit, to the medical device data management system, an indication of an intended measurement to be taken on a biological sample by an operator associated with the portable electronic device (Parkland ¶ [0036], “healthcare staff may order lab tests”; see also ¶ [0048] regarding lab orders); and wherein the medical device data management system is configured to determine the availability prediction based at least in part on the information received from the medical devices and on the indications received from the one or more portable electronic devices (Parkland ¶ [0039], “All of the above-described input data including the clinical and non-clinical patient data are continually received, collected, and/or polled by the system 10 whenever they become available and are used in analysis for a number of output data and results”; see also ¶ [0040], “The system 10 also has an inventory of available equipment, supplies, and other resources 55, and can quickly pinpoint the location of available and required medical resources”.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal and Parkland to teach determining availability of medical resources based on results ordered via portable devices because it automates and facilitates the process of generating availability indications for medical results allowing for “timely identification of disease and appropriate engagement of patients and families required to offer patients appropriate care and treatment in order to avoid the progression of existing disease as well as the occurrence of a new adverse event, as well as to ensure that appropriate interventions and resources are available and deployed according to patients' needs.” Parkland ¶ [0002].

Regarding claim 6, Sehgal and Parkland teach the system according to claim 5.
Sehgal does not explicitly teach obtain device location information about respective locations of at least a subset of medical devices and operator location information about a location of said operator; determine the availability prediction at least in part on the information received from the medical devices, on the indications received from the one or more portable electronic devices and on the obtained device location information and operator location information.
However, Parkland teaches transmit, obtain device location information about respective locations of at least a subset of medical devices (Parkland ¶ [0037], locations of resources ) and operator location information about a location of said operator (Parkland ¶ [0037], the location of healthcare staff is tracked via RFID tags/devices); determine the availability prediction at least in part on the information received from the medical devices, on the indications received from the one or more portable electronic devices and on the obtained device location information and operator location information (Parkland ¶ [0039], “All of the above-described input data including the clinical and non-clinical patient data are continually received, collected, and/or polled by the system 10 whenever they become available and are used in analysis for a number of output data and results”; see also ¶ [0040], “the system 10 provides information on the availability of the healthcare staff 54, such as current nurse load for efficient resource allocation purposes. The system 10 also has an inventory of available equipment, supplies, and other resources 55, and can quickly pinpoint the location of available and required medical resources”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal and Parkland to teach determining location of medical resources and operators and using that information, in conjunction with information from portable devices, to determine availability because it allows for “timely identification of disease and appropriate engagement of patients and families required to offer patients appropriate care and treatment in order to avoid the progression of existing disease as well as the occurrence of a new adverse event, as well as to ensure that appropriate interventions and resources are available and deployed according to patients' needs.” Parkland ¶ [0002].

Regarding claim 7, Sehgal and Parkland teach the system according to claim 1. Sehgal furthermore teaches transmit, to said portable electronic device associated with said operator, information indicative of an operational state of the selected one or more medical devices for display by said portable electronic device (Sehgal Fig. 1, clients 120 and MCD 130 & ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system. The notification system can be configured to push the alert to a pre-determined subset of clients 120 and MCD 130 or all of these devices depending on the criticality of the alert. Pushing an alert through a notification system allows an operator using clients 120 and/or MCD 130 to remotely view the alert on his/her device without requiring the user to be at medical device 140”).
Sehgal does not explicitly teach obtain device location information for at least a subset of medical devices; select one or more of the medical devices based at least in part on the obtained device location information and on an identity of an operator associated with the one of the port- able electronic devices; and - transmit, to said portable electronic device associated with said operator, information indicative of an operational state of the selected one or more medical devices for display by said portable electronic device.
However, Parkland teaches obtain device location information for at least a subset of medical devices (Parkland ¶ [0037], locations of resources are tracked); select one or more of the medical devices based at least in part on the obtained device location information and on an identity of an operator associated with the one of the port-able electronic devices (Parkland ¶ [0039], “All of the above-described input data including the clinical and non-clinical patient data are continually received, collected, and/or polled by the system 10 whenever they become available and are used in analysis for a number of output data and results”; see also ¶ [0040], “the system 10 provides information on the availability of the healthcare staff 54, such as current nurse load for efficient resource allocation purposes. The system 10 also has an inventory of available equipment, supplies, and other resources 55, and can quickly pinpoint the location of available and required medical resources.”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal and Parkland to teach determining location/identity of medical resources and operators and using that information to determine availability because it allows for “timely identification of disease and appropriate engagement of patients and families required to offer patients appropriate care and treatment in order to avoid the progression of existing disease as well as the occurrence of a new adverse event, as well as to ensure that appropriate interventions and resources are available and deployed according to patients' needs.” Parkland ¶ [0002].

Regarding claim 8, Sehgal and Parkland teach the system according to claim 1. 
Sehgal does not explicitly teach obtain dynamic operator location information about a current location of said operator; select the one or more of the medical devices to be associated with said operator based at least in part on the obtained device location information and the obtained operator location information.
However, Parkland teaches obtain dynamic operator location information about a current location of said operator (Parkland ¶ [0037], the location of healthcare staff is tracked); select the one or more of the medical devices to be associated with said operator based at least in part on the obtained device location information and the obtained operator location information (Parkland ¶ [0039], “All of the above-described input data including the clinical and non-clinical patient data are continually received, collected, and/or polled by the system 10 whenever they become available and are used in analysis for a number of output data and results”; see also ¶ [0040], “the system 10 provides information on the availability of the healthcare staff 54, such as current nurse load for efficient resource allocation purposes. The system 10 also has an inventory of available equipment, supplies, and other resources 55, and can quickly pinpoint the location of available and required medical resources.”) 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal and Parkland to teach determining location of operators and using that information to allocate resources because it allows for “timely identification of disease and appropriate engagement of patients and families required to offer patients appropriate care and treatment in order to avoid the progression of existing disease as well as the occurrence of a new adverse event, as well as to ensure that appropriate interventions and resources are available and deployed according to patients' needs.” Parkland ¶ [0002].

Sehgal and Parkland teach all the limitations of claim 9 as asserted above with regard to claim 6.

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Sehgal (Pub. No. US 2014/0266713 A1) in view of Parkland (WO 2015/157570 A1) and further in view of Andersen (Pub. No. US 2008/0270176 A1).

Regarding claim 10, Sehgal and Parkland teach the system according to claim 1. Sehgal furthermore teaches transmit, to a portable electronic device associated with said operator, information indicative of an operational state of the selected one or more medical devices for display by said portable electronic device (Sehgal Fig. 1, clients 120 and MCD 130 & ¶¶ [0046] & [0048], “generate an alert to be displayed on display 230 before the maintenance threshold value is reached…Upon receiving this alert, application server 115 can push the alert to clients 120 and/or MCD 130 via a notification system. The notification system can be configured to push the alert to a pre-determined subset of clients 120 and MCD 130 or all of these devices depending on the criticality of the alert. Pushing an alert through a notification system allows an operator using clients 120 and/or MCD 130 to remotely view the alert on his/her device without requiring the user to be at medical device 140”).
Sehgal and Parkland do not explicitly teach obtain usage data associated with an operator, the usage data being indicative, for at least a subset of devices, of a frequency of use of each of said subset of devices by said operator; select one or more of the devices to be associated with said operator based at least in part on the obtained usage data.
However, Andersen teaches obtain usage data associated with an operator, the usage data being indicative, for at least a subset of devices, of a frequency of use of each of said subset of devices by said operator and select one or more of the devices to be associated with said operator based at least in part on the obtained usage data (Andersen Fig. 4 & ¶ [0015], “FIG. 4 provides data representative of the actual usage of various items during the performance of a medical procedure by a particular surgeon for comparison to the predefined quantities of the items set forth by the surgeon preference card of FIG. 1A”; see also ¶ [0030], “the quantity of the item that is actually used most frequently is identified so that the surgeon preference card or similar record can be reconfigured to identify the proper quantity on the largest number of occasions”.)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal, Parkland and Andersen to teach determining most frequently used items by medical personnel because it allows for dynamic allocation of items to medical personnel. See Andersen Abstract.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Sehgal (Pub. No. US 2014/0266713 A1) in view of Parkland (WO 2015/157570 A1) and further in view of Betley (Pub. No. US 2010/0261179 A1).

Regarding claim 11, Sehgal and Parkland teach the system according to claim 1. Seghal furthermore teaches wherein the medical device data management system is configured to determine the operational state of the first medical device from at least the communicated information indicative of said current status from the medical device (Sehgal Figs. 1 & 2 and ¶¶ [0040]-[0041], sensors monitor components of medical device and transmit parameters regarding the components to the application server 115 for predictive maintenance). 
Seghal and Parkland do not explicitly teach wherein a first one of the medical devices comprises multiple sample bays, each sample bay configured to receive a sample of biological material to be analyzed by the first medical device; wherein the first medical device is configured to analyze samples positioned in the sample bays in a sequential order so as to implement a queue of said samples placed in the sample bays and awaiting analysis by the first medical device; wherein the first medical device is con- figured to communicate information indicative of a current status of said queue to the medical device data management system.
However, Betley teaches wherein a first one of the medical devices comprises multiple sample bays, each sample bay configured to receive a sample of biological material to be analyzed by the first medical device (Betley Fig 1 & ¶¶ [0047]-[0048], analyzer 1 is the medical device, where samples are placed into sample bays 16); wherein the first medical device is configured to analyze samples positioned in the sample bays in a sequential order so as to implement a queue of said samples placed in the sample bays and awaiting analysis by the first medical device (Betley Fig 1 & ¶¶ [0048], samples can be analyzed at different times/sequentially).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Sehgal, Parkland and Betley to teach a medical device with multiple sample bays and transmitting medical device status information because this is merely combining prior art elements according to known methods to yield predictable results. MPEP 2143(I). See also Betley Abstract, utilizing multiple sample bays and automating receipt of status information from the medical device “allow[s] for the rapid preparation and analysis of samples using a variety of techniques, including PCR, by even unskilled users.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Becker (Pub. No. US 2020/0135333 A1) teaches “analyzing device usage data received from the medical device 12 to determine whether the medical device 12 needs maintenance or replacement, including performing predictive maintenance analytics.” Becker paragraph [0029].
Schriver (Pub. No. US 2020/0118675 A1) teaches that “remote system 106 may include one or more devices capable of receiving data and/or information (e.g., operation data, maintenance data, etc.) from maintenance prediction system 102 and/or injection system 104 via network 108 and/or communicating data and/or information (e.g., operation data, maintenance data, etc.) to maintenance prediction system 102 and/or injection system 104 via network 108.” Schriver paragraph [0069].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.P.T./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456